EXHIBIT 10.8b


NOTE PURCHASE AND ASSIGNMENT AGREEMENT


This NOTE PURCHASE AND ASSIGNMENT AGREEMENT (the “Agreement”) is dated January
3, 2018, by and between George Nesemeier and Robert J. Runck (“Seller”), L2
Capital, LLC (“Buyer”), and El Capitan Precious Metals, Inc. (the “Company”).


WHEREAS, the Company issued that certain 18% promissory note to the Seller on
February 4, 2015, in the principal amount of $33,000.00 (the “Original Note”). A
true and correct copy of the Original Note is attached hereto as Exhibit “A”;
and


WHEREAS, at least $47,118.46 remain outstanding under the Original Note (the
“Balance”), consisting of $38,940.00 of principal and $8,178.46 of accrued
interest; and


WHEREAS, the Balance is currently outstanding; and


WHEREAS, Seller has been the sole and continuous owner of the Original Note
since the issuance date identified above; and


WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Seller desires to sell to the Buyer, and the Buyer desires to purchase from
Seller, the Balance.


NOW, THEREFORE, in consideration of the premises and of the terms and conditions
herein contained, as well as other good and valuable consideration, the adequacy
of which is hereby acknowledged, the parties mutually agree as follows:


PURCHASE AND SALE OF THE NOTE
 
Subject to the terms and conditions contained in this Agreement, at the Closing,
the Seller hereby absolutely and irrevocably sells, assigns, conveys,
contributes, and transfers to the Buyer, and the Buyer agrees to purchase from
the Seller, the Balance and all Seller’s rights thereto, free and clear of all
liens, claims, pledges, mortgages, restrictions, obligations, security interests
and encumbrances of any kind, nature and description.



1.
CONSIDERATION

 
1.1          Purchase Price. The purchase price for the Balance shall be the
Buyer’s payment of $47,118.46 (the “Purchase Price”) to the Seller by wire
transfer of immediately available funds, in accordance with the wiring
instructions on Exhibit “B” hereto.



2.
CLOSING

 
2.1          Closing Date. The closing of the assignment of the Balance
contemplated by this Agreement shall take place on or before January 3, 2018
(the “Closing Date”), or at any other mutually agreed upon time by the parties
hereto.


2.2          Closing Procedure. The Buyer and the Seller agree that, at or
before the Closing Date, they shall perform all such acts and execute and
deliver all such documents which are, in the opinion of the Buyer or its
counsel, necessary to carry out the terms and conditions of this Agreement,
including, but not limited to, the delivery of the Original Note to the Buyer
and the payment of the Purchase Price to the Seller, subject to the conditions
in this Agreement.


2.3          Conditions to Closing. The closings shall be subject to
satisfaction of certain conditions on each respective Closing Date, including
but not limited to (i) the representations and warranties of the Seller
contained in Section 3 hereof shall then be true in all respects, (ii) the
representations and
warranties of the Buyer contained in Section 5 hereof shall then be true in all
respects, (iii) the Buyer shall have wired the Purchase Price to the Seller.
 
1

--------------------------------------------------------------------------------

 

3.
REPRESENTATIONS AND WARRANTIES OF SELLER

 
The Seller hereby represents and warrants as follows:


3.1          Status of the Seller and the Original Note. The Seller is the
beneficial owner of the Original Note, and the Original Note is free and clear
of all mortgages, pledges, restrictions, liens, charges, encumbrances, security
interests, obligations or other claims. The Original Note is currently
outstanding in the amounts described above and the Seller is informed by the
Company that the Original Note represents a bona fide debt obligation of the
Company.


3.2          Authorization; Enforcement. (i) Seller has all requisite legal
right, corporate power, and authority to enter into and perform the Agreement
and to consummate the transactions contemplated hereby and to sell the Original
Note, in accordance with the terms hereof, (ii) the execution and delivery of
this Agreement by the Seller and the consummation by it of the transactions
contemplated hereby (including, without limitation, the sale of the Original
Note to the Buyer) have been duly authorized by the Seller and no further
consent or authorization of the Seller or its members is required, (iii) this
Agreement has been duly executed and delivered by the Seller, and (iv) this
Agreement constitutes a legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies or by
other equitable principles of general application.


3.3          Original Note; Amount of Indebtedness. The Seller warrants and
represents that the Original Note and the amendments attached hereto are true,
correct, and complete copies of the Original Note, that the Original Note have
not been amended except by the amendments attached hereto, and that balance
outstanding under the Original Note is at least $47,118.46 in the aggregate, as
of the date hereof, as described above.


3.4          True as of Closing Date. The Seller warrants and represents that
the warranties and representations contained in this Section 3 are true and
correct in all respects as of the Closing Date.


3.5          No Conflicts. The execution, delivery and performance of this
Agreement by the Seller and the consummation by the Seller of the transactions
contemplated hereby (including, without limitation, the sale of the Original
Note to the Buyer) will not (i) conflict with or result in a violation of any
provision of its certificate of formation or other organizational documents, or
(ii) violate or conflict with or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, note, bond, indenture
or other instrument to which Seller is a party, or (iii) result in a violation
of any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and regulations of any self-regulatory
organizations to which Seller is subject) applicable to Seller or the Original
Note is bound or affected. The Seller is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.


3.6          Sophisticated Seller. Seller is a sophisticated seller with respect
to the Original Note, has adequate information concerning the business and
financial condition of the Company to make an informed decision regarding the
sale of the Original Note, and has independently and without reliance upon Buyer
made its own analysis and decision to enter into this Agreement and sell the
Original Note. Seller has been given the opportunity to obtain such information
necessary to make an informed decision regarding the sale of the Original Note
and for Seller to evaluate the merits and risks of the sale of the Original
Note. Seller has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of this sale and make an
informed decision to sell the Original Note. Seller is not relying on any
representation, warranty, covenant or statement made by the Buyer or the Company
in connection with the sale of the Original Note except as contained herein.
Seller is not in possession of any material non-public information concerning
the Company.
 
2

--------------------------------------------------------------------------------

 
3.7          Title; Rule 144 Matters; Non-Affiliate. Seller has good and
marketable title to the Original Note, free and clear of all liens,
restrictions, pledges and encumbrances of any kind. The Seller is not now, and
has not been during the preceding 90 days, an officer, director, 10% or more
shareholder of the Company or in any other way an “affiliate” of Company, as
that term is defined in Rule 144(a)(1) adopted pursuant to the Securities Act of
1933, as amended (the “Securities Act”).


3.8          Accredited Investor. The Seller warrants and acknowledges that the
Seller is an accredited investor within the meaning of Rule 506 of Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act.



4.
CONSENT AND ACKNOWLEDGMENT OF THE COMPANY.

 
4.1          The Company, as evidenced by its signature at the foot of this
Agreement, hereby represents and warrants that, upon delivery to the Company of
the Original Note and this Agreement, the Company shall promptly cause to be
issued to and in the name of Buyer one of more new executed Notes (the “Note”)
(in the form attached hereto as Exhibit “C”), if requested by the Buyer, in the
aggregate amount of $47,118.46. The Note may contain the same restrictive legend
as provided in the Original Note, but no stop transfer order. The Original Note
is currently outstanding in the entire amount stated above and represents a bona
fide debt obligation of the Company.



4.2
The signature by the Company also represents the Company’s agreement to:




(a)
treat Buyer as a party to, and having all the rights of the Seller with respect
to, the portion of the Original Note acquired by the Buyer pursuant to this
Agreement; and




(b)
provide the Transfer Agent with an updated share reservation letter which
designates Buyer as the beneficial owner of the Note and reserves a sufficient
amount of Common Stock with the Transfer Agent under the Buyer’s name to satisfy
the Company’s reserve obligations under the Note, and to provide the Transfer
Agent with any other form of confirmation, through electronic mail or otherwise,
to approve of the new reserve amount; and




(c)
provide the Transfer Agent with a blanket board resolution approving issuances
to the Buyer under the Note in accordance with the notice of conversion(s)
provided to the Company and Transfer Agent by the Buyer; and




(d)
approve, execute any necessary documentation, and send any necessary form of
confirmation, through electronic mail or otherwise, to the Transfer Agent, to
effectuate the conversion of the Note by Buyer.



4.3          The Company represents and warrants that the Original Note, as
issued to Seller, was duly issued as a “restricted security” and in conformity
with a claim of exemption to the registration and qualification requirements
provided by Section 4(2) of the Securities Act, and one or more other exemptions
as provided by the 1933 Act and applicable state securities laws.
 
3

--------------------------------------------------------------------------------

 

5.
REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS OF THE BUYER.

 
The Buyer hereby represents warrants and acknowledges as follows:


5.1          Sophisticated Investor. The Buyer has sufficient knowledge and
experience of financial and business matters, is able to evaluate the merits and
risks of the purchase of the Original Note, has had substantial experience in
previous private and public purchases of securities, has the ability to bear the
economic risks of the purchase of the Original Note, and can afford a complete
loss of such investment. The Buyer has adequate information concerning the
business and financial condition of the Company to make an informed decision
regarding the purchase of the Original Note, and has independently and without
reliance upon the Seller made its own analysis and decision to enter into this
Agreement and purchase the Original Note. Buyer has been given the opportunity
to obtain such information necessary to make an informed decision regarding the
purchase of the Original Note and for Buyer to evaluate the merits and risks of
the purchase of the Original Note. Buyer is not relying on any representation,
warranty, covenant or statement made by the Seller or the Company in connection
with the purchase of the Original Note except as contained herein. Buyer is not
in possession of any material non-public information concerning the Company.


5.2          Authorization; Enforcement. (i) Buyer has all requisite legal
right, corporate power, and authority to enter into and perform the Agreement
and to consummate the transactions contemplated hereby and to purchase the
Original Note, in accordance with the terms hereof, (ii) the execution and
delivery of this Agreement by the Buyer and the consummation by it of the
transactions contemplated hereby (including, without limitation, the purchase of
the Original Note by the Buyer) have been duly authorized by the Buyer and no
further consent or authorization of the Buyer or its members is required, (iii)
this Agreement has been duly executed and delivered by the Buyer, and (iv) this
Agreement constitutes a legal, valid and binding obligation of the Buyer
enforceable against the Buyer in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies or by
other equitable principles of general application.


5.3          No General Solicitation. The Buyer is not purchasing the Original
Note as a result of any advertisement, article, notice, or other communication
regarding the Original Note published in any newspaper, magazine, or similar
media, or broadcast over the television or radio, or presented at any seminar or
any other general solicitation or general advertisement.


5.4          No Conflicts. The execution, delivery and performance of this
Agreement by the Buyer and the consummation by the Buyer of the transactions
contemplated hereby will not (i) conflict with or result in a violation of any
provision of its certificate of formation or other organizational documents, or
(ii) violate or conflict with or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, note, bond, indenture
or other instrument to which Buyer is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and regulations of any self-regulatory
organizations to which Buyer is subject) applicable to Seller or the Original
Note is bound or affected. The Buyer is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self- regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.


5.5          Accredited Investor. The Buyer warrants and acknowledges that the
Buyer is an accredited investor within the meaning of Rule 506 of Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act.
 
4

--------------------------------------------------------------------------------

 
5.6          True as of Closing Date. The Buyer warrants and represents that the
warranties and representations contained in this Section 5 are true and correct
in all respects as of the Closing Date.



6.
MISCELLANEOUS

 
6.1          Binding Effect; Benefits. This Agreement shall inure to the benefit
of, and shall be binding upon, the Seller and the Buyer hereto and their
respective successors and permitted assigns. Except as otherwise set forth
herein, this Agreement may not be assigned by any party hereto without the prior
written consent of the other party hereto. Except as otherwise set forth herein,
nothing in this Agreement, expressed or implied, is intended to confer on any
person other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
any reason of this Agreement.


6.2          Notices. All notices, requests, demands and other communications
which are required to be or may be given under this Agreement shall be in
writing and shall be deemed to have been duly given when delivered via
electronic mail:
 

(a)
If to the Buyer to:
 
L2 Capital, LLC

8900 State Line Rd., Suite 410
Leawood, KS 66206
E-mail: investments@ltwocapital.com



(b)
If to the Seller to:

 
 
George Nesemeier and Robert J. Runck
 
 
 
 
 
 
 
E-mail:
 
 

 
6.3          Entire Agreement. This Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, oral and written,
between the parties hereto with respect to the subject matter hereof.


6.4          Further Assurances. After the Closing, at the request of either
party, the other party shall execute, acknowledge and deliver, without further
consideration, all such further assignments, conveyances, endorsements, deeds,
powers of attorney, consents and other documents and take such other action as
may be reasonably requested to consummate the transactions contemplated by this
Agreement.


6.5          Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not be deemed to be part of
this Agreement or to affect the meaning or interpretation of this Agreement.


6.6          Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile, each of which, when executed, shall be deemed to
be an original and all of which together shall be deemed to be one and the same
instrument.


6.7          Governing Law. This Agreement shall be construed as to both
validity and performance and enforced in accordance with and governed by the
laws of the State of Nevada, without giving effect to the conflicts of law
principles thereof. Any action brought by either party against the other
concerning the transactions contemplated by this Note shall be brought only in
the state or federal courts of Johnson County, Kansas. The parties to this Note
hereby irrevocably waive
any objection to jurisdiction and venue of any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens.
 
5

--------------------------------------------------------------------------------

 
6.8          Severability. If any term or provision of this Agreement shall to
any extent be invalid or unenforceable, the remainder of this Agreement shall
not be affected thereby, and each term and provision of the Agreement shall be
valid and enforced to the fullest extent permitted by law.


6.9          Amendments. This Agreement may not be modified or changed except by
an instrument or instruments in writing executed by the parties hereto.


6.10          Indemnification. Any party hereto, that breaches the
representations and warranties contained in this Agreement that pertain to that
party, shall indemnify and hold the non-breaching parties harmless from any and
all liabilities, claims, lawsuits or costs associated with such liabilities,
claims or lawsuits, including attorneys’ fees.


6.11          Costs. Each party will bear the costs and expenses incurred by it
in connection with this Agreement and the transaction contemplated thereby,
except as provided for herein.


6.12          Additional Assurances. The Seller agrees to furnish to the Buyer,
promptly upon the Buyer’s written request therefor, such additional documents or
instruments, if any, in connection with the sale of the Original Note to the
Buyer, the Company or its agent may require that the sale of the Original Note
be recorded and recognized as such sale and transfer.


6.13           Attorneys’ Fees and Costs. In the event any party to this
Agreement shall be required to initiate legal proceedings to enforce performance
of any term or condition of this Agreement, including, but not limited to, the
interpretation of any term or provision hereof, the payment of moneys or the
enjoining of any action prohibited hereunder, the prevailing party shall be
entitled to recover such sums in addition to any other damages or compensation
received, as will reimburse the prevailing party for reasonable attorneys’ fees
and court costs incurred on account thereof (including, without limitation, the
costs of any appeal) notwithstanding the nature of the claim or cause of action
asserted by the prevailing party.


6.14          Survival of Terms. All representations, warranties and covenants
contained in this Agreement or in any certificates or other instruments
delivered by or on behalf of the parties hereto shall be continuous and survive
the execution of this Agreement and the Closing Date.
 
[Remainder of page intentionally left blank]
 
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


 

 
SELLER:
         
GEORGE NESEMEIER AND ROBERT J. RUNCK
               
By:
/s/ George Nesemeier
   
Name: George Nesemeier
               
By:
 /s/ Robert J. Runck    
Name: Robert J. Runck
               
BUYER:
         
L2 CAPITAL, LLC
               
By:
/s/ Adam Long    
Name: Adam Long
   
Title: Managing Partner
 

 


ACCEPTED AND AGREED:


EL CAPITAN PRECIOUS METALS, INC.
 
 
By:
/s/ John Stapleton
Name: John Stapleton
Title: Chief Executive Officer

 
7

--------------------------------------------------------------------------------

 
EXHIBIT A


(see attached)
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
EXHIBIT B

 
 
Account Name:1
George Nesemeier
   
ABA Routing Number:
121000248
   
Account Number:
4224401880
   
Bank Name:
Wells Fargo Bank


 
 

 
ACCEPTED AND AGREED:
               
GEORGE NESEMEIER AND ROBERT J. RUNCK
               
By:
/s/ George Nesemeier      
Name: George Nesemeier
        By:   /s/ Robert J. Runck     
Name: Robert J. Runck
 

 
9

--------------------------------------------------------------------------------

 
NON-AFFILIATION LETTER
 
January 3, 2018
 
 
Ladies and Gentlemen:
 
Please let this letter serve as confirmation that neither George Nesemeier nor
Robert J. Runck, is now, or has been during the immediately preceding 90 days,
an officer, director, 10% or more shareholder of El Capitan Precious Metals,
Inc. (the “Company”), or in any other way an “affiliate” (as that term is
defined in Rule 144(a) (1) adopted pursuant to the Securities Act of 1933, as
amended) of the Company.


Very truly yours,


 

GEORGE NESEMEIER AND ROBERT J. RUNCK     
By:
/s/ George Nesemeier   
Name: George Nesemeier
  By: /s/ Robert J. Runck Name: Robert J. Runck


 

ACCEPTED AND AGREED:   EL CAPITAN PRECIOUS METALS, INC.     
By:
/s/ John Stapleton
Name: John Stapleton
Title: Chief Executive Officer



10

--------------------------------------------------------------------------------